CAND-ECF                                                                                Page 1 of 3
       Case 3:20-cr-00274-N Document 11 Filed 06/25/20          Page 1 of 31 PageID 214

                                                                                         CLOSED

                               U.S. District Court
                     California Northern District (Oakland)
              CRIMINAL DOCKET FOR CASE #: 4:20-mj-70795-MAG-1


Case title: USA v. Martono                                Date Filed: 06/17/2020
Other court case number: 3-20CR0274-N Northern District   Date Terminated: 06/23/2020
                         of Texas, Dallas Division

Assigned to: Magistrate Judge

Defendant (1)
Wilhan Martono                              represented by Sophia Maria Whiting
TERMINATED: 06/23/2020                                     Federal Public Defender
                                                           Northern District of California
                                                           450 Golden Gate Avenue
                                                           Room 19-6884
                                                           Box 36106
                                                           San Francisco, CA 94102
                                                           (415) 436-7700
                                                           Email: sophia_whiting@fd.org
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Public Defender or
                                                           Community Defender Appointment

Pending Counts                                             Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                          Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                 Disposition
18:2421A: Promotion and Facilitation
of Prostitution and Reckless Disregard
of Sex Trafficking; 18:371, 1952(a)(3)



https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?470666868346248-L_1_0-1                  6/25/2020
CAND-ECF                                                                                   Page 2 of 3
      Case 3:20-cr-00274-N Document 11 Filed 06/25/20              Page 2 of 31 PageID 215

(A): Conspiracy to Engage in Interstate
and Foreign Travel and Transportation
in Aid of Racketeering Enterprises-
Facilitating Prostitution; 18:1952(a)(3)
(A): Interstate and Foreign Travel and
Transportation in Aid of Racketeering
Enterprises-Facilitating Prostitution;
18:1956(a)(l)(B(i): Laundering of
Monetary Instruments



Plaintiff
USA                                           represented by Andrew Joseph Briggs
                                                             U.S. Attorney's Office
                                                             1301 Clay Street
                                                             Suite 340S
                                                             Oakland, CA 94612
                                                             (510) 637-3697
                                                             Fax: (510) 637-3724
                                                             Email: andrew.briggs@usdoj.gov
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: Assistant US Attorney


 Date Filed      # Docket Text
 06/17/2020      1   Notice of Proceedings on Out-of-District Criminal Charges Pursuant to Rules 5
                     (c)(2) and (3) of the Federal Rules of Criminal Procedure as to Wilhan Martono
                     (1). (jlmS, COURT STAFF) (Filed on 6/17/2020) (Entered: 06/17/2020)
 06/18/2020      3   Minute Entry for proceedings held before Magistrate Judge Virginia K.
                     DeMarchi: Initial Appearance as to Wilhan Martono held on 6/18/2020
                     Detention Hearing set for 6/22/2020 at 10:30 AM before Magistrate Judge
                     Laurel Beeler. All appearances by Zoom. Defendant consents to appear by
                     Zoom. (Time: Zoom 11:56-12:18). (jlmS, COURT STAFF) (Filed on 6/18/2020)
                     (Entered: 06/19/2020)
 06/19/2020      2   MOTION for Detention by USA as to Wilhan Martono. Motion Hearing set for
                     6/22/2020 10:30 AM before Magistrate Judge Laurel Beeler. (Briggs, Andrew)
                     (Filed on 6/19/2020) (Entered: 06/19/2020)
 06/19/2020      4   ORDER RE STATUS OF TRANSFER TO NORTHERN DISTRICT OF
                     TEXAS as to Wilhan Martono. Signed by Magistrate Judge Virginia K.
                     DeMarchi on 06/16/20. (jlmS, COURT STAFF) (Filed on 6/19/2020)
                     (Entered: 06/19/2020)
 06/22/2020      5   NOTICE OF ATTORNEY APPEARANCE: Sophia Maria Whiting appearing
                     for Wilhan Martono (Whiting, Sophia) (Filed on 6/22/2020) (Entered:
                     06/22/2020)



https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?470666868346248-L_1_0-1                     6/25/2020
CAND-ECF                                                                                      Page 3 of 3
      Case 3:20-cr-00274-N Document 11 Filed 06/25/20                      Page 3 of 31 PageID 216

 06/22/2020     6   Memorandum in Opposition by Wilhan Martono re 2 Motion for Detention
                    (Attachments: # 1 Exhibit A)(Whiting, Sophia) (Filed on 6/22/2020) Modified
                    on 6/23/2020 (jlmS, COURT STAFF). (Entered: 06/22/2020)
 06/22/2020     7   DETENTION ORDER as to Wilhan Martono. Signed by Magistrate Judge
                    Laurel Beeler on 06/22/2020. (ejkS, COURT STAFF) (Filed on 6/22/2020)
                    (Entered: 06/22/2020)
 06/22/2020     8   Minute Entry for proceedings held before Magistrate Judge Laurel Beeler:
                    Motion Hearing as to Wilhan Martono held on 6/22/2020 re 2 Motion for
                    Detention filed by USA. Detention Hearing as to Wilhan Martono held on
                    6/22/2020. Defendant Ordered DETAINED. Identity/Removal Hearing set for
                    6/25/2020 at 10:30 AM before Magistrate Judge Virginia K. DeMarchi.
                    Defendant WAIVES personal appearance; consents to video appearance.
                    Defendant's Motion for Release is DENIED Without Prejudice. Order for
                    Detention Signed and filed this date. (Court Reporter: Debra Pas). (Time 1:25-
                    1:45). (jlmS, COURT STAFF) (Filed on 6/22/2020) (Entered: 06/23/2020)
 06/23/2020     9   COMMITMENT TO ANOTHER DISTRICT as to Wilhan Martono.
                    Defendant committed to the Northern District of Texas; Dallas Division.
                    Signed by Magistrate Judge Virginia K. DeMarchi on 06/23/20. (jlmS,
                    COURT STAFF) (Filed on 6/23/2020) (Entered: 06/23/2020)



                                     PACER Service Center
                                          Transaction Receipt
                                           06/25/2020 06:09:54
                    PACER                                        Client
                                 thomasdrew:3879184:4259697
                    Login:                                       Code:
                                                                             4:20-mj-
                                                                 Search
                    Description: Docket Report                               70795-
                                                                 Criteria:
                                                                             MAG
                    Billable
                                 2                               Cost:       0.20
                    Pages:
                                                                 Exempt
                    Exempt flag: Exempt                                      Always
                                                                 reason:


PACER fee: Exempt




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?470666868346248-L_1_0-1                        6/25/2020
            Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 1 of 26
       Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 4 of 31 PageID 217




                                                                                FILED
 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division
                                                                                  Jun 17 2020
 4   ANDREW J. BRIGGS (CABN 294224)
     Special Assistant United States Attorney                               SUSANY. SOONG
 5                                                                     CLERK, U.S. DISTRICT COURT
             1301 Clay Street, Suite 340S
 6           Oakland, California 94612                              NORTHERN DISTRICT OF CALIFORNIA
             Telephone: (510) 637-3697                                          OAKLAND
 7           FAX: (510) 637-3724
             andrew. briggs@usdoj.gov
 8

 9   Attorneys for United States of America

10                                     UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                          ) CASENO.       4:20-mj-70795-MAG
                                                        )
14           Plaintiff,                                 )   NOTICE OF PROCEEDINGS ON OUT-OF-
                                                        )   DISTRICT CRIMINAL CHARGES PURSUANT TO
15      V.                                              )   RULES 5(c)(2) AND (3) OF THE FEDERAL
                                                        )   RULES OF CRIMINAL PROCEDURE
16   WILHANMARTONO,                                     )
                                                        )
17           Defendant.                                 )
     ________________                                   )
18

19           Please take notice pursuant to Rules 5(c)(2) and (3) of the Federal Rules of Criminal Procedure

20   that on June 17 2020, the above-named defendant was arrested pursuant to an arrest warrant (copy

21   attached) issued upon an

22           •       Indictment

23           D       Information

24           D       Criminal Complaint

25           D       Other (describe) _ _ _ _ _ _ _ __

26   pending in the Northern District of Texas, Dallas Division, Case Number 3-20CR0274-N .

27           In that case (copy of indictment attached), the defendant is charged with a violation(s) ofTitle(s)

28   United States Code, Section(s):

     RULES                                          1
                Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 2 of 26
           Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 5 of 31 PageID 218



 1 COUNT ONE: 18 U.S.C. § 2421A- Promotion and Facilitation of Prostitution and Reckless Disregard

 2   of Sec Trafficking.

 3   COUNT TWO: 18 U.S.C. §§ 371 , 1952(a)(3)(A) - Conspiracy To Engage in Interstate and Foreign

 4   Travel and Transportation In Aid of Racketeering Enterprises-Facilitating Prostitution.

 5   COUNTS THREE-ELEVEN: 18 U.S.C. §1952(a)(3)(A) - Interstate and Foreign Travel and

 6   Transportation In Aid of Racketeering Enterprises-Facilitating Prostitution.

 7 COUNTS TWELVE-TWENTY-EIGHT: 18 U.S.C. §1956(a)(l)(B(i) - Laundering of Monetary

 8 Instruments.

 9            The maximum penalties are as follows:

10 COUNT ONE:
11            Imprisonment not to exceed 10 years, or not to exceed 25 years for an aggravated
12   violation; fine not to exceed $250,000 ; a term of supervised release of not more than 5 years;
13   mandatory restitution; mandatory special assessment of $100.00; and forfeiture of property.
14   COUNTTWO:

15            Imprisonment not to exceed 5 years; fine not to exceed $250,000 ; a term of supervised
16   release of not more than 3 years; potential restitution; mandatory special assessment of $100;
17   and forfeiture of property.
18   COUNTS THREE-ELEVEN:

19            Imprisonment not to exceed 5 years; fine not to exceed $250,000; a term of supervised
20 release of not more than 3 years; potential restitution; mandatory special assessment of $100;

21   and forfeiture of property.

22   Ill

23   Ill

24   Ill

25

26

27

28

     RULES                                         2
           Case 4:20-mj-70795-MAG Document 1 Filed 06/17/20 Page 3 of 26
      Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 6 of 31 PageID 219



 1 COUNTS TWELVE-TWENTY-EIGHT:
 2         Imprisonment not to exceed 20 years; fine not to exceed $500,000, or twice the value of
 3 the property involved in the transaction, whichever is greater; a term of supervised release of not
 4 more than 3 years; potential restitution; mandatory special assessment of $100; and forfeiture of
 5 property.
 6                                                   Respectfully Submitted,

 7                                                   DAVID L. ANDERSON
 8
 9 Date: June 17, 2020
10

11

12
13
14
15

16

17

18

19

20

21
22
23

24

25
26

27

28

     RULES                                     3
            Case 4:20-mj-70795-MAG Document 2 Filed 06/19/20 Page 1 of 11
       Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 7 of 31 PageID 220



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW J. BRIGGS (CABN 294224)
   Special Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          andrew.briggs@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                           OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                        )   CASE NO. 4:20-MJ-70795 MAG
                                                      )
14           Plaintiff,                               )   UNITED STATES’ MEMORANDUM OF POINTS
                                                      )   AND AUTHORITIES IN SUPPORT OF MOTION
15      v.                                            )   FOR DETENTION
                                                      )
16   WILHAN MARTONO,                                  )   Date:    June 22, 2020
                                                      )   Time:    10:30 a.m.
17           Defendant.                               )   Court:   Honorable Laurel Beeler
                                                      )
18

19                                             INTRODUCTION
20           Defendant Wilhan Martono is the creator, owner, and operator of a network of illicit websites,
21 including cityxguide.com (“CityXGuide”), that promote and facilitate widespread prostitution and sex

22 trafficking globally. CityXGuide and its related websites allowed pimps, prostitutes, and brothels to

23 post hundreds of thousands of advertisements for commercial sex, earning Martono more than $21

24 million in illicit proceeds. Martono built and customized the websites from start to finish, registering the

25 domain names, purchasing the servers, and “cashing out” the gift cards uploaded to the websites in

26 payment for the advertisements. As one advertiser remarked in an email to Martono, CityXGuide is

27 “[t]aking over from where Backpage left off.”

28           Numerous minor sex trafficking victims have been identified in CityXGuide advertisements,

     U.S. MOT. FOR PRETRIAL DETENTION                1
     4:20-MJ-70795 MAG
             Case 4:20-mj-70795-MAG Document 2 Filed 06/19/20 Page 2 of 11
        Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 8 of 31 PageID 221



 1 including a 13-year-old Jane Doe rescued from North Texas in November 2019. And law enforcement

 2 agents from across the country have repeatedly contacted Martono to inform him that CityXGuide was

 3 facilitating sex trafficking and child exploitation. Martono never responded to these inquiries—or to the

 4 grand jury subpoenas and legal process served in those investigations. Instead, he actively worked to

 5 conceal his identity, online activity, and profits, including by routing CityXGuide website traffic through

 6 an IP address in Europe, using a Virtual Private Network (“VPN”), posting fake contact information on

 7 the websites, and funneling his gift card proceeds through a network of business and personal bank

 8 accounts.

 9          For this conduct, a grand jury in the Northern District of Texas returned a 28-count indictment

10 charging Martono with Promotion and Facilitation of Prostitution and Reckless Disregard of Sex

11 Trafficking in violation of 18 U.S.C. § 2421A; Conspiracy to Engage in Interstate and Foreign Travel

12 and Transportation In Aid of Racketeering Enterprises in violation of 18 U.S.C. § 371; Interstate and

13 Foreign Travel and Transportation in Aid of Racketeering Enterprises—Facilitating Prostitution in

14 violation of 18 U.S.C. § 1952(a)(3)(A); and Laundering of Monetary Instruments in violation of 18

15 U.S.C. § 1956(a)(1)(B)(i). Martono was arrested on the indictment on June 17, 2020. The government

16 orally moved for pretrial detention at his initial appearance on the basis of serious risk of flight, serious

17 risk of obstruction of justice, and danger to the community. The government now supplements its oral

18 motion with this written motion.

19                                               BACKGROUND

20 I.       OFFENSE CONDUCT

21          A.      How CityXGuide Works.

22          As detailed more fully in the indictment, from the homepage of CityXGuide and affiliated

23 websites, which Martono created and operated, customers can review and select advertisements from a

24 list of hundreds of locations around the world. The homepage list of “Favorite Cities” includes Dallas,

25 as well as San Jose, San Francisco, Los Angeles, Las Vegas, Boston, Chicago, Atlanta, Miami,

26 Sacramento, San Diego, Orlando, Austin, and Salt Lake City. The advertisements generally include

27 nude or partially nude photographs of the person (typically a female) being advertised, along with a

28 description of her physical anatomy (including a description of her “Breasts,” “Breasts Type,” and

     U.S. MOT. FOR PRETRIAL DETENTION                  2
     4:20-MJ-70795 MAG
              Case 4:20-mj-70795-MAG Document 2 Filed 06/19/20 Page 3 of 11
         Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 9 of 31 PageID 222



 1 “Grooming Down Under”). They also specify who the person “see[s]” (men, women, and/or couples),

 2 whether she is available for “Incall[s]” or “Outcall[s],” what her “Work Hours” are, and what

 3 “Method[s] of Payments” are accepted.

 4          To post an advertisement, promoters (i.e., pimps, prostitutes, and brothels) are required to create

 5 an account, log in, and customize the draft advertisement. In the course of the investigation, law

 6 enforcement agents acting in an undercover capacity created and paid for advertisements on the

 7 websites. In doing so, law enforcement determined that the menu of sexual services (or “Intimate

 8 Activities”) to be offered appears as a checklist in the draft advertisement. Those “Intimate Activities”

 9 include “Intercourse – Anal (Greek),” “Intercourse – Oral,” “Intercourse – Vaginal (FS),” “Oral –
10 receiving (DATY),” “Oral – without condom (BBBJ),” “Pornstar experience (PSE),” “Prostate

11 Massage,” and “Rimming – receiving,” among others.

12          The websites also offer paid advertisement “upgrades” to secure premium website placement.

13 For example, the “Move Ads to Top of Listings” upgrade allows a promoter to display an advertisement

14 in the “Top Ad” section of the website at a cost of $5.00 an hour. The websites do not accept any form

15 of fiat currency. Instead, upgrades must be purchased with gift cards from Walmart, Target, Best Buy,

16 Amazon, and other retailers, or with Bitcoin. To pay for an advertisement upgrade, a promoter is

17 required to input a gift card number or send Bitcoin to a specific Bitcoin wallet on the websites.

18          B.      Martono Created and Operated CityXGuide, Failed to Comply With Legal Process
                    in Human Trafficking Investigations, Accumulated More Than $21 Million in
19                  Illegal Proceeds, and Obstructed Justice at the Time of His Arrest.

20          Martono is an Indonesian citizen residing as a visa overstay in Fremont, California. 1 He is also

21 the creator, owner, and operator of CityXGuide and a related suite of websites.

22          Martono built CityXGuide and its related websites from start to finish. He purchased the domain

23 names for each of the websites and the servers that host them. He purchased services to prevent an

24 open-source query from identifying the location of the origin server. And he routed CityXGuide website

25 traffic through an IP address in Europe using a virtual private network (VPN).

26

27   1
       Martono first arrived in the United States on an H-1B visa in May 2001. His H-1B visa status expired in
28   October 2006 and has not been renewed. The government is informed and believes that Martono currently has an
     ICE detainer at Santa Rita Jail.
     U.S. MOT. FOR PRETRIAL DETENTION                 3
     4:20-MJ-70795 MAG
              Case 4:20-mj-70795-MAG Document 2 Filed 06/19/20 Page 4 of 11
         Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 10 of 31 PageID 223



 1           Martono has owned and operated CityXGuide, the centerpiece of his online platform, since at

 2 least 2010. In 2018, he worked to expand CityXGuide’s share of the commercial sex market by

 3 capitalizing on the takedown of Backpage.com, a website that was then the leading source of

 4 prostitution and sex trafficking advertisements in the United States. On April 6, 2018, the Federal

 5 Bureau of Investigation (FBI) seized Backpage. On April 7, Martono registered a series of additional

 6 domain names—including 1backpage.com, cityxguides.com, cityxguide.co, cityxguide.org,

 7 cityxguide.xyz, cityxguide.online, and cityxguide.live.

 8           Law enforcement agents from across the country repeatedly contacted Martono at

 9 support@cityxguide.com, the same email address he used to correspond with promoters who
10 complained about the placement of their advertisements or reported other technical issues. 2 The agents

11 informed Martono that CityXGuide was facilitating sex trafficking and child exploitation and served

12 grand jury subpoenas (or requested information to effectuate service) related to those investigations. A

13 few examples are below:

14

15

16

17

18

19

20

21

22

23

24

25

26

27   2
     Search warrant returns identified Martono as the subscriber for wmartono@gmail.com, and “cookie
28 data” associated that address with sales@cityxguide.com and support@cityxguide.com, indicating that
   the same device was used to access all three accounts.
     U.S. MOT. FOR PRETRIAL DETENTION               4
     4:20-MJ-70795 MAG
            Case 4:20-mj-70795-MAG Document 2 Filed 06/19/20 Page 5 of 11
       Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 11 of 31 PageID 224



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16
            According to Martono’s own email records, he never responded to these law enforcement
17
     inquiries, or to the grand jury subpoenas served in these investigations. Instead, Martono actively
18
     worked to disguise his involvement in the websites, including by using a VPN to mask his IP address
19
     and listing the contact information for a property management firm in Hong Kong under the “Contact
20
     Us” section of the websites.
21
            Martono also collected more than $21 million in proceeds from the gift cards that promoters
22
     uploaded to the websites to pay for advertisement upgrades. He “cashed out” those cards through a third
23
     party gift card reseller, and then deposited the money into a network of bank accounts in his name and
24
     the names of business entities unrelated to the websites. Martono eventually transferred more than $3
25
     million of the funds to his father’s bank accounts overseas. He also used the gift card proceeds to
26
     purchase $2.5 million in precious metals (silver) from a Singaporean bullion broker. That silver remains
27
     stored in a bank vault in Singapore. In addition, Martono appears to have been poised to commit federal
28

     U.S. MOT. FOR PRETRIAL DETENTION                5
     4:20-MJ-70795 MAG
              Case 4:20-mj-70795-MAG Document 2 Filed 06/19/20 Page 6 of 11
         Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 12 of 31 PageID 225



 1 income tax fraud by reporting only a small fraction of his income on his 2019 tax returns. 3

 2           On top of all that, Martono appears to have actively obstructed justice by attempting to conceal

 3 evidence at the time of his arrest. When law enforcement agents knocked and announced at the Martono

 4 residence to execute his arrest warrant, no one answered the door for approximately two to three

 5 minutes. After the agents breached the door, they waited an additional two to three minutes before

 6 commencing a search of the house. Agents ultimately encountered Martono in his home office on the

 7 third floor of his residence, approximately six minutes after the initial announcement. During the

 8 subsequent search of the residence, agents located two MacBook Pro laptop computers that were

 9 powered on and stashed in a box marked “WEDDING FAVORS” in the attic next to Martono’s home
10 office. Pictures of the attic where the laptops were recovered are below:

11

12

13

14

15

16

17

18

19

20

21
                                                      ARGUMENT
22
             Martono is a sophisticated cyber expert with significant international ties, ample financial
23
     resources, and a history of refusing to comply with legal process and potentially obstructing justice.
24

25
     3
26     During the execution of a search warrant at Martono’s residence following his arrest, federal agents found
     prepared, but not yet filed, 2019 federal income tax returns for Martono, his wife, and Host Online, a business run
27   by Martono. According to the returns, Martono and his wife claim $93,180 in taxable income in 2019, and Host
     Online claims approximately $176,000 in revenue in 2019. Those figures vary dramatically from the more than
28   $4.8 million deposited into just two of Martono’s personal accounts in 2019, and the more than $7.5 million
     deposited into a bank account for Host Online in 2019.
     U.S. MOT. FOR PRETRIAL DETENTION                     6
     4:20-MJ-70795 MAG
             Case 4:20-mj-70795-MAG Document 2 Filed 06/19/20 Page 7 of 11
        Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 13 of 31 PageID 226



 1 Given those characteristics, any form of pretrial release poses an overwhelming risk that Martono will

 2 not obey court directives, but instead will flee the United States, destroy evidence, and reconstitute his

 3 criminal enterprise abroad. Because there is no condition or combination of conditions can reasonably

 4 assure Martono’s future appearance or the safety of the community, this Court should order him

 5 detained pending trial.

 6 I.       Legal Standards

 7          The Bail Reform Act of 1984 authorizes pretrial detention of a defendant without bail where “no

 8 condition or combination of conditions will reasonably assure the appearance of the person as required

 9 and the safety of any other person and the community.” 18 U.S.C. § 3142(e)(1). Detention is
10 appropriate where a defendant is either a danger to the community or a flight risk; it is not necessary to

11 prove both. See United States v. Motamedi, 767 F.2d 1403, 1406 (9th Cir. 1985). A finding that a

12 defendant is a danger to the community must be supported by clear and convincing evidence. 18 U.S.C.

13 § 3142(f)(2)(B). A finding that a defendant is a flight risk need only be supported by a preponderance of

14 the evidence. See Motamedi, 767 F.2d at 1406. “[T]he Bail Reform Act mandates an [1] individualized

15 evaluation [2] guided by the factors articulated in § 3142(g).” See United States v. Diaz-Hernandez, 943

16 F.3d 1196, 1199 (9th Cir. 2019).

17          The Court must consider four factors in determining whether the pretrial detention standard is

18 met: (1) the nature and circumstances of the offense charged; (2) the weight of the evidence against the

19 defendant; (3) the history and characteristics of the defendant, including the defendant’s character,

20 physical and mental condition, family and community ties, past conduct, history relating to drug or

21 alcohol abuse, criminal history, and record concerning appearance at court proceedings, as well as

22 whether the crime was committed while the defendant was on probation or parole; and (4) the nature and

23 seriousness of the danger to any person or to the community that would be posed by the defendant’s

24 release. 18 U.S.C. § 3142(g); see United States v. Winsor, 785 F.2d 755, 757 (9th Cir. 1986).

25 II.      Martono Is Both a Flight Risk and a Danger to the Community

26          All four of the Section 3142(g) detention factors weigh in favor of detention here. The nature

27 and circumstances of the charged offense, the weight of the evidence, and Martono’s history and

28 characteristics—particularly his international ties, financial resources, and history of refusing to comply

     U.S. MOT. FOR PRETRIAL DETENTION                7
     4:20-MJ-70795 MAG
            Case 4:20-mj-70795-MAG Document 2 Filed 06/19/20 Page 8 of 11
       Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 14 of 31 PageID 227



 1 with legal process and actively concealing evidence—demonstrate that Martono is a flight risk. And the

 2 danger Martono poses to the community is evident from the fact that he was repeatedly informed that

 3 CityXGuide was being used to facilitate sex trafficking and child exploitation—and did nothing.

 4          A.      Martono Is a Flight Risk.

 5          The nature and circumstances of the charged offense weighs heavily in favor of detention.

 6 Martono’s offense conduct is very serious. As described above, Martono is charged with creating,

 7 owning, and operating a network of websites that posted hundreds of thousands of prostitution

 8 advertisements, and doing so in reckless disregard of the fact that his websites promoted and facilitated

 9 sex trafficking.
10          Moreover, the weight of the evidence against Martono is strong. There can be no dispute that

11 CityXGuide and its related websites promoted and advertised commercial sex. The menu of “Intimate

12 Activities” that was prepopulated in draft advertisements includes dozens of explicit sex acts described

13 both with code words and without them. And the evidence that Martono himself was the creator and

14 master of the CityXGuide universe is equally strong. Martono registered the domain names for the

15 Illicit Websites, purchased the servers, and exchanged the gift cards for U.S. currency. He also

16 registered a series of additional domains—including 1backpage.com—the day after FBI seized

17 Backpage, in a transparent attempt to capitalize on that seizure. Although the weight-of-the-evidence

18 factor is deemed the least important by case law, courts are still “require[d]” to consider it. See United

19 States v. Hir, 517 F.3d 1081, 1090 (9th Cir. 2008). And the overwhelming evidence of Martono’s guilt

20 “makes it more likely that he will flee,” particularly in light of the lengthy term of imprisonment that he

21 faces if convicted. See United States v. Gebro, 948 F.2d 1118, 1122 (9th Cir. 1991).

22          Martono’s history and characteristics further demonstrate that he is a flight risk. As noted above,

23 Martono is an Indonesian citizen residing as a visa overstay in the United States. He has accumulated

24 substantial financial resources, including more than $21 million in illegal proceeds since 2018 alone.

25 And he has significant financial and familial ties abroad. Among other things, Martono has transferred

26 millions of dollars in proceeds into foreign bank accounts in the name of his father, who lives abroad,

27 and has converted millions more into silver bullion stored in Singapore. Most importantly, Martono has

28 a history of ignoring law enforcement inquiries about sex trafficking and child exploitation on

     U.S. MOT. FOR PRETRIAL DETENTION                8
     4:20-MJ-70795 MAG
              Case 4:20-mj-70795-MAG Document 2 Filed 06/19/20 Page 9 of 11
         Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 15 of 31 PageID 228



 1 CityXGuide and refusing to comply with subpoenas issued in those investigations. Instead of

 2 responding to those inquiries or closing down his operation, Martono has made every effort to evade

 3 detection. In short, Martono has ample means and motivation to flee.

 4           To the extent Martono argues that the COVID-19 pandemic mitigates in favor of pretrial release,

 5 the COVID-19 pandemic does not meaningfully shift the balance of the Section 3142(g) factors in his

 6 favor. 4 Nothing about the COVID-19 pandemic changes Martono’s incentives to flee. He remains

 7 subject to penalties of up to 25 years in prison if convicted. He has significant financial and familial ties

 8 abroad. And his history of refusing to respond to law enforcement strongly indicates that, if presented

 9 with the opportunity to flee—or, in the alternative, destroy evidence—he will do so. For that reason
10 alone, Martono should be detained pending trial.

11           B.      Martono Is a Danger to the Community.

12           Separate and apart from the above, Martono is a significant danger to the community.

13 CityXGuide is among the most prolific sources of prostitution and sex trafficking on the internet today,

14 and has promoted and facilitated the sex trafficking of numerous minor victims. But when law

15 enforcement informed him that his websites were being used to facilitate sex trafficking and child

16 exploitation, Martono did nothing. Instead, he refused to comply with grand jury subpoenas and took

17 further steps to conceal his own identity and obfuscate the location of his servers.

18           Nothing about the COVID-19 pandemic reduces Martono’s danger to others. In fact, Martono

19 was able to continue his criminal enterprise without interruption while the entire state of California was

20 ordered to shelter in place. And he was more than willing to profit from the sale of commercial sex—

21 which poses extraordinary risks of COVID-19 transmission—during the height of the pandemic. Thus,

22

23
     4
24     In a written order, United States Magistrate Judge Susan van Keulen rejected a motion for release premised on
     the emergence of COVID-19, concluding that the existence and spread of COVID-19 did nothing to undermine
25   the court’s previous findings regarding risk of flight and danger to the community. United States v. Trujillo, No.
     20-cr-00028-EJD-1 (SVK), Dkt. 15 (N.D. Cal.); see also, e.g., United States v. Sanchez, No. 19-CR-00576-VC
26   (JSC), Dkt. 23 (N.D. Cal.) (oral order denying bail motion premised on COVID-19 concerns); United States v.
     Traore, No. 20-CR-029-VC (JSC), Dkt. 28 (N.D. Cal.) (same); United States v. Campos, No. 19-CR-0280-RS
27   (JSC), Dkt. 95 (N.D. Cal.) (same); but see In the Matter of the Extradition of Alejandro Toledo Manrique, No. 19-
     mj-71055-MAG-1 (TSH), Dkt. 115 (granting motion for release premised on COVID-19 concern in extradition
28   proceeding, with different standards for release than under the Bail Reform Act, where defendant was more than
     70 years old).
     U.S. MOT. FOR PRETRIAL DETENTION                    9
     4:20-MJ-70795 MAG
             Case 4:20-mj-70795-MAG Document 2 Filed 06/19/20 Page 10 of 11
        Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 16 of 31 PageID 229



 1 even if Martono was personally compliant with shelter in place orders, his offense conduct demonstrates

 2 a complete disregard for the welfare of others.

 3          C.     There Are No Conditions or Combination of Conditions That Mitigate Martono’s
                   Risk of Flight and Danger to the Community.
 4

 5          In the end, there are no conditions or combination of conditions that can reasonably mitigate

 6 Martono’s flight risk and danger to the community.

 7          To the extent Martono argues that a member of his family can serve as a custodian, their ties to

 8 Martono refute any such suggestion, and instead are indicative of their demonstrated lack of moral

 9 suasion over Martono. Martono’s wife resides at the same residence and had clear access to Martono’s
10 home office, located just outside the master bedroom, where Martono managed the CityXGuide

11 platform for years. She claims to have no knowledge about Martono’s business or about their finances,

12 but also has a Rolex watch and designer purses and luggage. Martono’s brother allowed Martono to use

13 his home address for his bank statements and vehicle registrations. It is also believed that Martono’s

14 brother has access to the surveillance cameras at Martono’s residence, as he sent Martono a text message

15 stating “Homeland Security Investigations” on the morning of Martono’s arrest.

16          Given Martono’s financial resources, international ties, and history of evading law enforcement,

17 any opportunity to flee makes it overwhelmingly likely that he will do so. And given Martono’s cyber

18 sophistication, any form of pretrial release poses an overwhelming risk that he will destroy evidence,

19 drain bank accounts, or simply reconstitute his criminal enterprise abroad.

20 //

21 //

22 //

23

24

25

26

27

28

     U.S. MOT. FOR PRETRIAL DETENTION                10
     4:20-MJ-70795 MAG
           Case 4:20-mj-70795-MAG Document 2 Filed 06/19/20 Page 11 of 11
      Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 17 of 31 PageID 230



 1                                            CONCLUSION

 2         For the foregoing reasons, the Court should grant the government’s motion to detain Martono.

 3 DATED: June 19, 2020                                       Respectfully submitted,

 4                                                            DAVID L. ANDERSON
                                                              United States Attorney
 5

 6                                                            _________/s/_______________
                                                              ANDREW J. BRIGGS
 7                                                            Special Assistant United States Attorney

 8                                                            ERIN NEALY COX
                                                              UNITED STATES ATTORNEY
 9
10
                                                              _________/s/_______________
11                                                            Siddharth Mody
                                                              Texas Bar No. 24072791
12                                                            Rebekah Ricketts
                                                              Texas Bar No. 24074883
13
                                                              John de la Garza
14                                                            Texas Bar No. 00796455
                                                              Assistant United States Attorneys
15                                                            1100 Commerce Street, Third Floor
16

17

18

19

20

21

22

23

24

25

26

27

28

     U.S. MOT. FOR PRETRIAL DETENTION             11
     4:20-MJ-70795 MAG
DOCUMENTS UNDER SEAL
                       Case 4:20-mj-70795-MAG Document 3 Filed    06/18/20 Page 122
                                                               TOTAL TIME (m ins):
                                                                                    of 1
         Case 3:20-cr-00274-N
M AGISTRATE JUDGE
                                      Document 11
                                       DEPUTY CLERK
                                                   Filed 06/25/20  Page  18 of  31
                                                                       REPORTER/FTR
                                                                                   PageID 231
M INUTE ORDER                           P. Cromwell                              Zoom 11:56-12:18
MAGISTRATE JUDGE                         DATE                                    NEW CASE          CASE NUMBER
Virginia K. DeMarchi                     June 18, 2020                                            4:20-mj-70795-MAG
                                                     APPEARANCES
DEFENDANT                                AGE       CUST  P/NP   ATTORNEY FOR DEFENDANT                  PD.     RET.
Wilhan Martono                                     Y      P       Sophia Whiting, provisionally appt    APPT.
U.S. ATTORNEY                            INTERPRETER                           FIN. AFFT               COUNSEL APPT'D
Andrew Briggs                                                                  SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER            DEF ELIGIBLE FOR              PARTIAL PAYMENT
                             S. Hamel                             APPT'D COUNSEL                OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                        STATUS
                                                                                                          TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT            BOND HEARING           IA REV PROB. or           OTHER
                                                                                or S/R
       DETENTION HRG              ID / REMOV HRG         CHANGE PLEA            PROB. REVOC.              ATTY APPT
                                                                                                          HEARING
                                                    INITIAL APPEARANCE
         ADVISED                ADVISED                  NAME AS CHARGED           TRUE NAME:
         OF RIGHTS              OF CHARGES               IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON            READING W AIVED             W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT              SUBSTANCE
                                                        RELEASE
      RELEASED            ISSUED                    AMT OF SECURITY       SPECIAL NOTES                PASSPORT
      ON O/R              APPEARANCE BOND           $                                                  SURRENDERED
                                                                                                       DATE:
PROPERTY TO BE POSTED                         CORPORATE SECURITY                     REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL               DETAINED        RELEASED       DETENTION HEARING             REMANDED
      FOR              SERVICES                                              AND FORMAL FINDINGS           TO CUSTODY
      DETENTION        REPORT                                                W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                          PLEA
   CONSENT                     NOT GUILTY                GUILTY                   GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                 CHANGE OF PLEA            PLEA AGREEMENT           OTHER:
   REPORT ORDERED                                        FILED
                                                       CONTINUANCE
TO:                               ATTY APPT               BOND                  STATUS RE:
June 22, 2020                     HEARING                 HEARING               CONSENT                  TRIAL SET

AT:                               SUBMIT FINAN.           PRELIMINARY           CHANGE OF                67$786
                                  AFFIDAVIT               HEARING               PLEA
10;30 am                                                  BBBBBBBBBBBBB
BEFORE HON.                       DETENTION               $55$,*1MENT           MOTIONS                  JUDGMENT &
                                  HEARING                                                                SENTENCING
Beeler
       TIME W AIVED               TIME EXCLUDABLE         IDENTITY /            PRETRIAL                 PROB/SUP REV.
                                  UNDER 18 § USC          REMOVAL               CONFERENCE               HEARING
                                  3161                    HEARING
                                               ADDITIONAL PROCEEDINGS
All appearances by Zoom. Defendant consents to appear by Zoom. Defendant waives Identity hearing. Counsel to inform
Judge DeMarchi by close of business 6/18/2020 on issue of Transfer to Northern District of Texas, Dallas Division.

                                                                                      DOCUMENT NUMBER:
                                             Case 4:20-mj-70795-MAG Document 4 Filed 06/19/20 Page 1 of 1
                                       Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 19 of 31 PageID 232

                                                                                                                Jun 19 2020

                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       UNITED STATES OF AMERICA,                          Case No. 20-mj-70795-MAG-1 (VKD)
                                                          Plaintiff,
                                   8
                                                                                              ORDER RE STATUS OF TRANSFER
                                                     v.                                       TO NORTHERN DISTRICT OF TEXAS
                                   9

                                  10       WILHAN MARTONO,
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Defendant Wilhan Martono appeared before the Court on June 17, 2020 on an out-of-

                                  14     district indictment, pursuant to Rule 5(c)(2). During that proceeding, the Court concluded that the

                                  15     requirements of Rule 5(c)(3)(D) for transfer of the defendant to the Northern District of Texas

                                  16     were met, and that Mr. Martono is subject to transfer. The Court is informed that, under the

                                  17     present circumstances, it may take a significant amount of time for the U.S. Marshals Service to

                                  18     transfer Mr. Martono to the Northern District of Texas. As Mr. Martono opposes the United

                                  19     States’ motion for detention, and as a detention hearing is currently set for June 22, 2020, the

                                  20     Court will defer issuing a transfer order until the question of Mr. Martono’s custody status is

                                  21     resolved.

                                  22            IT IS SO ORDERED.

                                  23     Dated: June 19, 2020

                                  24

                                  25
                                                                                                      VIRGIN
                                                                                                      VIRGINIA
                                                                                                           INIA K
                                                                                                           IN     K. DEMARCHI
                                  26                                                                  United States Magistrate Judge
                                  27

                                  28
            Case 4:20-mj-70795-MAG Document 5 Filed 06/22/20 Page 1 of 1
      Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 20 of 31 PageID 233


 1    STEVEN G. KALAR
      Federal Public Defender
 2    Northern District of California
      SOPHIA WHITING
 3    Assistant Federal Public Defender
      450 Golden Gate Avenue, Box 36106
 4
      San Francisco, CA 94102
 5    Telephone: (415) 436-7700
      Facsimile: (415) 436-7706
 6    Email:       sophia_whiting@fd.org
      Counsel for Defendant MARTONO
 7

 8                                 IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                       SAN FRANCISCO DIVISION
11

12     UNITED STATES OF AMERICA,                          Case No.: MJ 20–70795 MAG
13                    Plaintiff,                          NOTICE OF ATTORNEY APPEARANCE
14            v.
15     WILHAN MARTONO,
16                    Defendant.
17

18         PLEASE TAKE NOTICE that the Clerk is hereby asked to enter the provisional appearance of
19 Sophia Whiting, Assistant Federal Public Defender, on behalf of the defendant. The Clerk is requested

20 to include AFPD Sophia Whiting on all e-filing notices for the above-captioned matter. Counsel’s

21 mailing address, telephone number, facsimile number and email address is listed above.

22

23        Dated:     June 22, 2020                        Respectfully submitted,

24                                                        STEVEN G. KALAR
                                                          Federal Public Defender
25                                                        Northern District of California
26                                                                  /S
                                                          SOPHIA WHITING
27
                                                          Assistant Federal Public Defender
28

     NOTICE OF ATTY. APPEARANCE
     MARTONO, MJ 20–70795 MAG
                                                      1
            Case 4:20-mj-70795-MAG Document 6 Filed 06/22/20 Page 1 of 5
      Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 21 of 31 PageID 234


 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     SOPHIA WHITING
 3   Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Sophia_Whiting@fd.org
 7

 8   Counsel for Defendant Martono
 9
10                                  IN THE UNITED STATES DISTRICT COURT
11                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                        SAN FRANCISCO DIVISION
13

14    UNITED STATES OF AMERICA,                             Case No.: MJ 20–70795 MAG
15                    Plaintiff,                            DEFENDANT’S OPPOSITION TO
                                                            GOVERNMENT’S MOTION FOR
16            v.                                            DETENTION
17    WILHAN MARTONO,
18                    Defendant.
19
                                              INTRODUCTION
20
           Defendant Wilhan Martono had his initial appearance on June 18, 2020. The government
21
     moved for detention and the detention hearing was set for June 22. Mr. Martono has prepared the
22
     following conditions of release that will assure his appearance in the Northern District of Texas,
23
     where he has been charged: his sister Wilmin Martolo will sign as a surety and post the house in
24
     which Mr. Martono’s family has lived for 10 years; his wife Chenny Atmadja will serve as his
25
     custodian and drive him to Texas for court; he will surrender his passport and will stay-away from
26
     airports; and he will agree to any other conditions the Court deems necessary. The government has
27
     not explained how they plan to transfer Mr. Martono to Texas safely during the COVID-19
28

     OPP. TO MOTION FOR DETENTION
     MARTONO, CR 20–70795 MAG
                                                        1
            Case 4:20-mj-70795-MAG Document 6 Filed 06/22/20 Page 2 of 5
      Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 22 of 31 PageID 235


 1   pandemic. Mr. Martono is high-risk for severe COVID-19 infection per Centers for Disease Control
 2   and Prevention (CDC) guidelines because he has diabetes;1 he also suffers from gout, hypertension,
 3   high cholesterol, and experiences anxiety attacks. His release is therefore particularly necessary for
 4   his health and safety.
 5                                               DISCUSSION
 6   I.    Mr. Martono is not a flight risk because he has extensive ties and was easily located.

 7         Mr. Martono has deep-rooted and extensive ties to the Bay Area, where he has lived for most of

 8   his life, nearly 25 years. He has lived in the United States for nearly 30 years, after he came here to

 9   study electrical engineering at Purdue University in 1992. His wife, two minor U.S. citizen children,

10   and permanent resident siblings all live here as well. While he may have overstayed his work visa, he

11   has more personal ties to the Bay Area than any other community in the world. This is where his two

12   young boys were born, go to school, and get medical care for their health conditions. Of course, Mr.

13   Martono will surrender his passport, if it has not already been seized, to ensure that he would not

14   attempt to leave the country he considers home. But even more importantly, Mr. Martono will not

15   flee the country or community because this is his family’s home. He has never left his family’s side.

16         According to the government’s proffer, they successfully contacted Mr. Martono the very first

17   time they attempted to do so in person. He was arrested at his residence in Fremont, California, where

18   he has lived for approximately 10 years. The property is owned by his sister, Wilmin Martono, and

19   Mr. Martono pays all the utilities for the residence in his name. E.g., Exhibit A, Martono PG&E

20   Statement. The government puts significant emphasis on the allegation that Mr. Martono did not

21   “respond” to law enforcement prior to his arrest, yet apart from emails sent by individual agents to

22   website support email addresses, the government does not even explain how they attempted to

23   contact or serve Mr. Martono. The government presents no evidence that any government official

24   ever tried to contact Mr. Martono at his home, either by postal mail, phone, or in person, before his

25   arrest. The government does not show that Mr. Martono had actual notice of any investigation or

26   subpoena. It appears the first time the government attempted to make personal contact with Mr.

27

28   1
      Centers for Disease Control, Coronavirus Disease 2019: People Who Are At Higher Risk,
     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html.
     OPP. TO MOTION FOR DETENTION
     MARTONO, CR 20–70795 MAG
                                                         2
            Case 4:20-mj-70795-MAG Document 6 Filed 06/22/20 Page 3 of 5
      Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 23 of 31 PageID 236


 1   Martono, they found him at the same home where he has lived with his family for many years.
 2   II.   The offense conduct and weight of the evidence do not require detention.
 3         As for the allegations against Mr. Martono, as the Court knows and the government
 4   acknowledges, the weight of the evidence against Mr. Martono is the least important factor because
 5   the Court cannot make pretrial determination of guilt. United States v. Motamedi, 767 F.2d 1403,
 6   1408 (9th Cir. 1985). Even assuming the government’s theory is true, however, while the allegations
 7   are certainly serious, there is no allegation that Mr. Martono was personally involved in any illicit
 8   conduct apart from running websites. He is not alleged to have had any direct personal involvement
 9   in prostitution or “pimping,” and certainly not sex trafficking. Rather, they allege that he ran websites
10   which had advertisements for prostitution businesses, and recklessly disregarded what was going on
11   within some of those businesses. The “menu” of “Intimate Activities” detailed by the government
12   further indicate that neither sex trafficking nor minors was a known or intended advertising target for
13   the website. Dkt. 2 at 3. The indictment and motion do not clarify how the government came to the
14   amount of $21 million, since they have only accounted for $113,000.60 in gift card transactions in the
15   indictment. At 47 years old, this is the first time Mr. Martono is charged with criminal conduct.
16   III. Proposed conditions of release will reasonably assure Mr. Martono’s appearance.
17         To assure the Court that Mr. Martono will appear and abide by the conditions of his release, his
18   sister, Wilmin Martono, will post a property bond on a house worth an estimated $1.45 million.2 This
19   is the house which Mr. Martono’s family considers home. Furthermore, Mr. Martono’s wife, Chenny
20   Atmadja, will be a custodian and drive Mr. Martono to court in Texas. Ms. Atmadja is the natural and
21   most effective custodian for Mr. Martono since she is his wife and will be best able to monitor his
22   movements when ordered to do so by the Court. The government has argued that Mr. Martono’s
23   family could serve as adequate custodians since they did not stop the alleged conduct. See Dkt. 2 at
24   10. Firstly, the conduct is still just that—alleged. Secondly, Mr. Martono is an electrical engineer
25   who the government alleges was running a website. That is what he is educated and trained to do;
26   there is no reason his family should be suspicious of him doing just that or that they should have
27

28   2
      Pretrial Services has likely confirmed Ms. Martono’s equity in the home, and undersigned counsel
     will do so before the hearing.
     OPP. TO MOTION FOR DETENTION
     MARTONO, CR 20–70795 MAG
                                                         3
            Case 4:20-mj-70795-MAG Document 6 Filed 06/22/20 Page 4 of 5
      Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 24 of 31 PageID 237


 1   known to try to stop him. The government acknowledges in their motion that Mr. Martono reports
 2   running a legitimate online business in addition to the alleged illegitimate websites. Dkt. 2 at 6, note
 3   3. Further, the government provides no evidence that his wife or sister knew of the alleged funds
 4   involved. Of the 12 bank accounts in the forfeiture allegation, Ms. Atmadja only even had access to
 5   one. Ms. Atmadja is a homemaker and caretaker for two              young boys. This has been her all-
 6   consuming full-time job for many years. Her job was not to closely monitor her husband’s
 7   engineering work. The fact that the government relies on Ms. Atmadja owning some nice bags and
 8   one watch to prove her knowledge shows how far they are reaching to disqualify a perfectly suitable
 9   custodian. See Dkt. 2 at 10. Now that Ms. Atmadja knows the allegations and consequences of non-
10   compliance, she has reason to monitor Mr. Martono’s conduct and use “moral suasion” over him.
11   IV.   Pandemic conditions of confinement and transfer are untenable for Mr. Martono’s
           health.
12
           Even under normal circumstances, the proposed conditions are suitable to release Mr. Martono.
13
     During the COVID-19 pandemic, though, the balance shifts even more heavily in favor of release.
14
     Mr. Martono suffers from type 2 diabetes, gout, hypertension, high cholesterol, obesity, and anxiety.
15
     He receives treatment, including at least 10 different medications, from Kaiser Hospital. He has not
16
     received these same medications at Santa Rita Jail. The government has not been able to provide any
17
     information about how Mr. Martono would be transferred to Texas, the conditions of transportation,
18
     how long it would take, or how his medical needs will be provided for during the transfer. Whether a
19
     defendant can obtain adequate medical care in custody is a factor to be considered. United States v.
20
     Bencomo-Chacon, 2007 WL 2021850 (D. Colo. 2007); United States v. Ramirez-Robles, 2007 WL
21
     2021852 (D. Colo. 2007). As the Court is well aware, conditions of pretrial confinement already
22
     create the ideal environment for the transmission of COVID-19, and Mr. Martono will not belabor
23
     that point here. Adding travel and exposure to (an unknown number of) new jail populations
24
     exacerbate an already dire health situation.
25
           To ensure Mr. Martono’s health and safety, the Court may alternatively grant his release under
26
     Title 18 U.S.C. § 3142(i)(4), which “permit[s] the temporary release of the person, in the custody of a
27
     United States marshal or another appropriate person, to the extent that the judicial officer determines
28

     OPP. TO MOTION FOR DETENTION
     MARTONO, CR 20–70795 MAG
                                                         4
            Case 4:20-mj-70795-MAG Document 6 Filed 06/22/20 Page 5 of 5
      Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 25 of 31 PageID 238


 1   such release to be necessary for preparation of the person’s defense or for another compelling
 2   reason.” See, e.g., United States v. Jorge Alberto Viera-Chirinos, No. 19-CR-00367-CRB-3 (JSC)
 3   Dkt. 256-257 (N.D. Cal. May 6, 2020); United States v. Victor Viera-Chirinos, No. 19-CR-00367-
 4   CRB-2 (TSH) Dkt. 247 (N.D. Cal. April 28, 2020); United States v. Daniels, No. 19-CR-00709-LHK
 5   (NC), 2020 WL 1815342 (N.D. Cal. Apr. 9, 2020). His high risk of severe COVID-19 infection
 6   constitutes “another compelling reason,” as recognized by the cited cases. He can be released into
 7   Ms. Atmadja’s custody.
 8                                            CONCLUSION
 9         For the foregoing reasons, Mr. Martono respectfully requests the Court order his release on
10   conditions, including a significant property bond and a custodian. Ms. Atmadja will drive Mr.
11   Martono to his court appearance in Texas, since he is surrendering his passport and is happy to agree
12   to stay away from airports altogether. Mr. Martono and his family are already being put in touch with
13   potential counsel in Texas. Mr. Martono is willing to be placed on GPS location monitoring or any
14   other condition the Court deems necessary to assure his compliance.
15

16        Dated:     June 22, 2020                         Respectfully submitted,

17                                                         STEVEN G. KALAR
                                                           Federal Public Defender
18                                                         Northern District of California
19                                                                   /S
20                                                         SOPHIA WHITING
                                                           Assistant Federal Public Defender
21

22

23

24

25

26

27

28

     OPP. TO MOTION FOR DETENTION
     MARTONO, CR 20–70795 MAG
                                                       5
     Case 4:20-mj-70795-MAG Document 6-1 Filed 06/22/20 Page 1 of 2
Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 26 of 31 PageID 239




                    Exhibit A
                   Case 4:20-mj-70795-MAG Document 6-1 Filed 06/22/20 Page 2 of 2
              Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 27 of 31 PageID 240




                                                      ()*+#      * )+        , -$)*!    # # ( +#                                                         ./ :'/
@ ?
@                                                      1( +#2!3        4 $- "     $+4      !#    # # ( +#                                                 / :'/
                                                      , -$)*!     +% $"         +4                                                                         . '

                                                      *,, +#          4#,$4 $- ,1 5 ,& !                                                                 ./ 0'0
'''
                                                        4#,$4 "6*!#( +#!                                                                                   : ' 8
                                                       !#    1 )((*+$#1 + ,&1     4#,$4  + , #$)+                       5 ,& !                               ' 8
 )+" 1 ,$" 1    '(' %'('                              *,, +#      !    5 ,& !                                                                               0':0
  #*," 1  '(' 8 %'('
 5)+ 9 :     0                                                            $                             -       $   2
;;;'%& '4)(< 1 + ,&1                                                  %$ &       #

                                                                *,, +# 45 ,& ! $+4 *"           "$!4)*+# )7 .: ' 8 7),             $( #          , "$#'
;;;'%& '4)(<; 1!#)% 1


                                                                                                                                  4      ;           !

                                                            $                                                                         #9         :




                                                                                                                                                 ;<       "=




                                                                                         0 '    '           2                                /            " =




   %&$#'(& &) $& *+&( ,%&- +! ,* ( ! (. )# , ( /#01   #0' 2&%% &(,%0.!)       %&- +! '!.&+ $'#-     )+ +! 3'# ' - +# ,0+ , '2#( 3#%%0+&#( 4*&%!
 %)# '!.0,&( /#0' !(!' / ,#)+)5 &(. #0+ *#4 +                                       5

                                        *! )0--!' !%!,+'&, 2 )!%&(! )! )#( 2! ( #( 60(! "5 *! +#+ % !%!,+'&, 2 )!%&(! 70 (+&+&!) )*#4( &(
/#0' !(!' / )+ +!-!(+ 4!'! , %,0% +!. 0)&( . &%/ )0--!' 2 )!%&(! 70 (+&+&!)5 (/ 2&%%&( . /) &( +*! 2&%%&( 3!'&#. 3'&#' +# 60(! " 4!'!
, %,0% +!. 4&+* 4&(+!' 2 )!%&(! 70 (+&+&!)5




                     44)*+#    *(= ,9          *      # 9                         ()*+#9                                #) =   %% $ "9




               F N
               F



                                                                                                                                      ! " #$
                                             Case 4:20-mj-70795-MAG Document 7 Filed 06/22/20 Page 1 of 2
                                       Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 28 of 31 PageID 241



                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT

                                   9                                    NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11       UNITED STATES OF AMERICA                            Case No. 3:20-mj-70795-LB-1
                                  12                       Plaintiff,                          DETENTION ORDER
Northern District of California
 United States District Court




                                  13                v.

                                  14       WILHAN MARTONO,
                                  15                       Defendant.

                                  16

                                  17        For the reasons stated on the record in open court on June 22, 2020, and considering the
                                  18     parties’ proffers, the criminal complaint, Pretrial Services’ report, and the factors set forth in 18
                                  19     U.S.C. § 3142(g), the court orders the defendant detained. Based on the current record, the court
                                  20     determined that no condition or combination of conditions in 18 U.S.C. § 3142(c) will reasonably
                                  21     assure the safety of the community or the appearance of the defendant at future court appearances.
                                  22     See 18 U.S.C. §§ 3142(e) and (f).
                                  23        The court orders the defendant detained without prejudice to his revisiting the issue of bail at a
                                  24     later hearing. The defendant is committed to the custody of the Attorney General or a designated
                                  25     representative for confinement in a corrections facility separate, to the extent practicable, from
                                  26     persons awaiting or serving sentences or held in custody pending appeal. See 18 U.S.C. §
                                  27     3142(i)(2). The defendant must be afforded a reasonable opportunity to consult privately with
                                  28     counsel. See id. § 3142(i)(3). On order of a court of the United States or on request of an attorney

                                         DETENTION ORDER – No. 3:20-mj-70795 MAG
                                             Case 4:20-mj-70795-MAG Document 7 Filed 06/22/20 Page 2 of 2
                                       Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 29 of 31 PageID 242



                                   1     for the government, the person in charge of the corrections facility must deliver the defendant to

                                   2     the United States Marshal for a court appearance. See id. § 3142(i)(4).

                                   3        IT IS SO ORDERED.

                                   4        Dated: June 22, 2020

                                   5                                                     ______________________________________
                                                                                         LAUREL BEELER
                                   6                                                     United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                         DETENTION ORDER – No. 3:20-mj-70795 MAG          2
DOCUMENTS UNDER SEAL
                    Case 4:20-mj-70795-MAG Document 8 Filed    06/22/20 Page 120
                                                            TOTAL TIME (m ins):
                                                                                 of minutes
                                                                                    1       (1:25-1:45)
         Case 3:20-cr-00274-N
M AGISTRATE JUDGE
                                   Document 11
                                    DEPUTY CLERK
                                                Filed 06/25/20  Page  30 of  31
                                                                    REPORTER/FTR
                                                                                PageID   243
M INUTE ORDER                            Elaine Kabiling                          Debra Pas
MAGISTRATE JUDGE                          DATE                                        NEW CASE      CASE NUMBER
Laurel Beeler                            06/22/2020 (Zoom Video Hearing)                            4:20-mj-70795-MAG-1
                                                     APPEARANCES
DEFENDANT                                 AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                    PD.      RET.
Wilhan Martono                                     Y        P        Sophia Whiting                       APPT.
U.S. ATTORNEY                             INTERPRETER                            FIN. AFFT              COUNSEL APPT'D
Andrew Briggs                            Not Required                            SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR            PARTIAL PAYMENT
                            Ana Mendoza                              APPT'D COUNSEL              OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                           STATUS
                                                        10 minutes                                           TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT              BOND HEARING           IA REV PROB. or            OTHER
                                                                                  or S/R
       DETENTION HRG              ID / REMOV HRG           CHANGE PLEA            PROB. REVOC.               ATTY APPT
    10 minutes                                                                                               HEARING
                                                   INITIAL APPEARANCE
        ADVISED                 ADVISED                    NAME AS CHARGED             TRUE NAME:
        OF RIGHTS               OF CHARGES                 IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON               READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT                 SUBSTANCE
                                                       RELEASE
      RELEASED           ISSUED                    AMT OF SECURITY          SPECIAL NOTES               PASSPORT
      ON O/R             APPEARANCE BOND           $                                                    SURRENDERED
                                                                                                        DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                DETAINED          RELEASED       DETENTION HEARING              REMANDED
      FOR             SERVICES                                                 AND FORMAL FINDINGS            TO CUSTODY
      DETENTION       REPORT                                                   W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
    CONSENT                     NOT GUILTY                 GUILTY                     GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA             PLEA AGREEMENT             OTHER:
    REPORT ORDERED                                         FILED
                                                       CONTINUANCE
TO:                              ATTY APPT                BOND                   STATUS RE:
06/25/2020                       HEARING                  HEARING                CONSENT                  TRIAL SET

AT:                              SUBMIT FINAN.              PRELIMINARY          CHANGE OF                67$786
                                 AFFIDAVIT                  HEARING              PLEA
10:30 AM                                                    BBBBBBBBBBBBB
BEFORE HON.                      DETENTION                  $55$,*1MENT           MOTIONS                 JUDGMENT &
                                 HEARING                                                                  SENTENCING
DeMarchi
       TIME W AIVED              TIME EXCLUDABLE            IDENTITY /           PRETRIAL                 PROB/SUP REV.
                                 UNDER 18 § USC             REMOVAL              CONFERENCE               HEARING
                                 3161                       HEARING
                                                ADDITIONAL PROCEEDINGS
Deft waives personal appearance; consents to video appearance. Proffer heard re: detention. Deft motion for release is denied
without prejudice. Order for Detention signed and filed this date.

                                                                                        DOCUMENT NUMBER:
CC: VKD
                  Case 4:20-mj-70795-MAG Document 9 Filed 06/23/20 Page 1 of 1 FILED
            Case 3:20-cr-00274-N Document 11 Filed 06/25/20 Page 31 of 31 PageID 244
$2 5HY &RPPLWPHQWWR$QRWKHU'LVWULFW
                                                                                                                       Jun 23 2020

                                       81,7('67$7(6',675,&7&2857                                                  SUSANY. SOONG
                                                                                                                CLERK, U.S. DISTRICT COURT
                                                                   IRUWKH                                   NORTHERN DISTRICT OF CALIFORNIA
                                                         Northern District of California
                                                      BBBBBBBBBB'LVWULFWRIBBBBBBBBBB                                  OAKLAND


                  8QLWHG6WDWHVRI$PHULFD
                             Y
                        Wilhan Martono                                       &DVH1R   4:20-mj-70795-MAG

                                                                                &KDUJLQJ'LVWULFW¶V
                             Defendant                                          &DVH1R    3-20CR0274-N

                                              COMMITMENT TO ANOTHER DISTRICT

          7KHGHIHQGDQWKDVEHHQRUGHUHGWRDSSHDULQWKH            Northern               'LVWULFWRI Texas; Dallas Division       
7KHGHIHQGDQWPD\QHHGDQLQWHUSUHWHUIRUWKLVODQJXDJH                                                               

          7KHGHIHQGDQW u ZLOOUHWDLQDQDWWRUQH\
                                  ✔ LVUHTXHVWLQJFRXUWDSSRLQWHGFRXQVHO
                                  u

          7KHGHIHQGDQWUHPDLQVLQFXVWRG\DIWHUWKHLQLWLDODSSHDUDQFH

         IT IS ORDERED:7KH8QLWHG6WDWHVPDUVKDOPXVWWUDQVSRUWWKHGHIHQGDQWWRJHWKHUZLWKDFRS\RIWKLVRUGHU
WRWKHFKDUJLQJGLVWULFWDQGGHOLYHUWKHGHIHQGDQWWRWKH8QLWHG6WDWHVPDUVKDOIRUWKDWGLVWULFWRUWRDQRWKHURIILFHU
DXWKRUL]HGWRUHFHLYHWKHGHIHQGDQW7KHPDUVKDORURIILFHULQWKHFKDUJLQJGLVWULFWVKRXOGLPPHGLDWHO\QRWLI\WKH8QLWHG
6WDWHVDWWRUQH\DQGWKHFOHUNRIFRXUWIRUWKDWGLVWULFWRIWKHGHIHQGDQW¶VDUULYDOVRWKDWIXUWKHUSURFHHGLQJVPD\EH
SURPSWO\VFKHGXOHG7KHFOHUNRIWKLVGLVWULFWPXVWSURPSWO\WUDQVPLWWKHSDSHUVDQGDQ\EDLOWRWKHFKDUJLQJGLVWULFW



'DWH              06/23/2020
                                                                                             Judge’s signature

                                                                                Virginia K. DeMarchi, Magistrate Judge
                                                                                           Printed name and title
